This cause coming on this day to be heard by and before the undersigned Justice of the Supreme Court upon the return of the Respondent to the Writ of Habeas Corpus issued herein and upon motion of counsel for Petitioner for the discharge of the Petitioner, and upon argument of counsel for the respective parties all of which has been duly considered, it is now hereby ordered and adjudged that the Petitioner herein, Lillar Elleby, be released from the custody of the Respondent upon her executing and filing a good and sufficient appearance bond in the sum of $100.00, such bond to be effective when approved by the Sheriff of Leon County, Florida.
DONE AND ORDERED at Tallahassee, Florida, this 26th day of January, 1933.
RIVERS BUFORD,
Justice of the Supreme Court of Florida.
Attest:
G. T. WHITFIELD,Clerk Supreme Court of Florida. *Page 152